Citation Nr: 1718370	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO. 11-16 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected right hand disability.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to October 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2013, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In an October 2014 decision, the Board denied the Veteran's claim of service connection for an acquired psychiatric disorder as secondary to his service-connected disabilities. The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC), and the parties agreed to remand the issue to the Board. See December 2016 Joint Motion for Remand.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.
Develop the included theory of entitlement that the Veteran has posttraumatic stress disorder (PTSD) as a result from a "convoy that was fired upon," during active service from May 1981 to October 1984 and that he was "hazed by his older roommates," both as noted in the joint motion for remand.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After completing the directives above, RETURN THE FILE TO THE March 2011 VA EXAMINER and request that he again review the file and respond to the below inquiries. If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's acquired psychiatric disorders. 

THE EXAMINER IS ADVISED THAT BASED ON THE FACTS IN THIS CASE, HE MUST RESPOND TO THE INQUIRIES BELOW, WITHOUT REGARD TO ANY VA EXAMINATION PROTOCOLS. 

Based upon a review of the relevant evidence, the March 2011 physical examination, and sound medical principles, the VA examiner should provide the following opinions:

a. Does the Veteran have PTSD or any other acquired psychiatric disorder which had its onset or cause during service or within the first year post-separation from service?

b. If the Veteran's acquired psychiatric disorder did not manifest during service or within the first year post-separation from service, is the Veteran's acquired psychiatric disorder proximately due to his service-connected right wrist disabilities? 

c. If the Veteran's acquired psychiatric disorder is not proximately due to his service-connected disabilities, is the Veteran's acquired psychiatric disorder AGGRAVATED by his service-connected disabilities?

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The May 1981 service treatment record noting the Veteran was in sound health when entering service;

*The November 1981 service treatment record noting the Veteran was treated for suicidal ideations;

*The December 1981 service treatment record noting the Veteran had "adjustment disorder with mixed emotional features";

*The January 1997 correspondence from the Veteran where he reported "psych paranoid of further";

*The August 2003 VA treatment records noting the Veteran's depression screening test results were elevated;

*The November 2003 VA treatment record noting the Veteran's anxiety disorder;

*The November 2005 VA treatment record where the Veteran reported having depression for approximately three years prior;

*The November 2005 VA treatment records where the Veteran reported experiencing nightmares since approximately 1990;

*The May 2006 Hearing testimony where the Veteran contends he has depression due to his hand injury;

*The September 2006 VA treatment record where the Veteran reports mood swings and past suicidal ideations;

*The January 2017 private treatment record establishing a positive nexus between the Veteran's acquired psychiatric disorders and his active service.

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




